Citation Nr: 0100807	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable disability rating for 
maxillary sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1968 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, granted 
service connection for maxillary sinusitis with allergic 
rhinitis, with assignment of a zero percent (noncompensable) 
disability rating for this condition.  

In June 1998, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  In December 1998, the Board issued 
a decision on two other claims on appeal (service connection 
for spastic colon and traumatic arthritis of the right 
wrist), while also remanding the sinusitis claim to the RO 
for further development.  The RO complied with the Board's 
remand instructions, and this claim is ready for appellate 
disposition.

As noted in the Board's 1998 decision and remand, the 
veteran's claims for higher ratings for his service-connected 
headache and skin disorders are not before the Board.  The 
veteran limited his appeal to assignment of a 10 percent 
disability rating for the skin disorder and a 20 percent 
disability rating for the headache disorder.  Thereafter, an 
August 1997 rating decision granted a 10 percent disability 
rating for the skin disorder and a 30 percent disability 
rating for the headache disorder.  Although higher ratings 
are available for these conditions, a claimant may expressly 
limit his appeal to entitlement to a particular disability 
rating which is less than the maximum rating available for a 
service-connected disability, thereby removing the Board's 
authority to adjudicate entitlement to a higher rating.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  Since the veteran 
clearly expressed his intent to limit his appeals to these 
ratings and he has not since indicated any dissatisfaction 
with the assigned ratings for the skin or headache disorders, 
these issues are no longer on appeal.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  In this case, the veteran submitted a 
statement in March 1999 indicating that he was treated during 
service for nervous problems and anxiety and that he was now 
being treated for depression.  It is unclear whether it was 
his intention to specifically raise a claim for service 
connection.  He is hereby advised of the need to file a 
formal claim with the RO if he wishes to do so.


FINDING OF FACT

The veteran's sinusitis and rhinitis are characterized by 
crusting, post-nasal drip, sinus tenderness, decreased 
airflow, boggy or swollen mucous membrane, and subjective 
complaints of congestion, discharge, pressure, and sinus-
related headaches.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no more, 
for maxillary sinusitis with allergic rhinitis are met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, and 4.97, Diagnostic Codes 6501, 6513, and 
6522 (1996 and 2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of:  the veteran's contentions, including those 
raised at personal hearings in 1996 and 1998; his service 
medical records; reports of VA examinations conducted in 
1995, 1997, and 2000; VA outpatient records for treatment 
between 1995 and 1999; and private medical records from The 
Doctors Clinic and Roseville Imaging Medical Center.  The 
evidence pertinent to the issue currently being decided is 
discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

With respect to this claim, the RO provided the veteran 
appropriate VA examinations in 1995, 1997, and 2000.  There 
is no medical evidence indicating that there has been a 
change in the severity of the veteran's sinus disorder since 
he was last examined.  Upon remand, the RO obtained the 
veteran's complete file for VA treatment between 1995 and 
1999.  The veteran has reported receiving post-service 
treatment from Bayshore Medical Group and Dr. Marks, but 
states that the records are no longer existence.  Therefore, 
there is no indication that relevant private treatment 
records exist that have not been obtained.  The veteran also 
reported in March 2000 that all available treatment records 
from The Doctors Clinic had been submitted.  The RO complied 
with the Board's 1998 Remand instructions.  There is 
sufficient evidence to rate this service-connected disability 
fairly.  Therefore, the duty to assist the veteran has been 
satisfied.

The veteran has disagreed with the original disability rating 
assigned for his sinus disorder.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Statement of 
the Case and Supplemental Statements of the Case in this case 
show that the RO considered all the evidence of record in 
assigning the original disability rating for the veteran's 
sinus disorder.  The RO did not limit its consideration to 
only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his sinus disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently evaluated as zero percent disabled 
for maxillary sinusitis with allergic rhinitis under 
Diagnostic Code 6513.  He was previously also evaluated under 
Diagnostic Code 6501.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, including the rating 
criteria for evaluating diseases of the nose and throat.  The 
amendment became effective October 7, 1996.  See 61 Fed. Reg. 
46720 through 46731 (September 5, 1996).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  See also VAOPGCPREC 3-2000 (May 30, 2000).

The RO considered the old regulations in the May 1995 rating 
decision, and the August 1995 statement of the case provided 
notice of the old regulations to the veteran and his 
representative.  The RO then considered the new regulations 
in an August 1997 supplemental statement of the case, which 
also provided notice of the new regulations to the veteran 
and his representative.  Since the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to both regulations, this Board decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, a noncompensable disability rating was 
provided for sinusitis with x-ray manifestations only and 
mild or occasional symptoms.  A 10 percent disability rating 
was warranted where the sinusitis was of moderate severity 
with discharge or crusting or scabbing and infrequent 
headaches.  A 30 percent disability rating was warranted 
where the sinusitis was of severe severity with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent disability rating was warranted for post-operative 
sinusitis following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (1996). 

Under the rating criteria for nose disorders in effect from 
October 7, 1996, the general rating criteria for sinusitis 
provides a noncompensable disability rating for sinusitis 
that is detected by x-ray only.  A 10 percent disability 
rating is warranted for sinusitis where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent disability rating is warranted for 
sinusitis where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note to the rating criteria states that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 (2000).

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, a 10 percent disability rating was 
warranted for chronic atrophic rhinitis with definite atrophy 
of the intranasal structure and moderate secretion.  A 30 
percent disability rating was warranted for chronic atrophic 
rhinitis with moderate crusting and ozena and atrophic 
changes.  A 50 percent disability rating was warranted for 
chronic atrophic rhinitis with massive crusting and marked 
ozena, with anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).

The modified rating schedule eliminated Diagnostic Code 6501, 
and a new diagnostic code was added for allergic or vasomotor 
rhinitis.  A 10 percent disability rating is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2000).

Upon VA examination in 1995, the veteran stated that he had 
"rare problems" with sinusitis; it was mainly a seasonal 
disorder (end of spring and end of fall).  He used nasal 
inhalers at time, but no medication routinely.  He complained 
of 2-3 episodes per year of congestion that interfered with 
sleep.  He had minimal sinus irritation in the mornings, 
which would clear by mid-day.  Upon examination, he was 
breathing easily, and he did not complain of congestion or 
facial pain.  There was no tenderness to palpation or tapping 
over the frontal sinuses.  There was slight tenderness over 
both maxillary sinuses.  There was some white, clear post-
nasal drip that was of a moderate amount.  There was 
rhinitis, more so on the left, with the mucous membrane boggy 
and swollen.  However, there was good ingress and egress of 
air in both nostrils.  There was no septal deviation.  The 
diagnosis was chronic maxillary sinusitis and rhinitis 
(seasonal) with an allergic component.  X-rays showed the 
left frontal sinus was hypoplastic, and the paranasal sinuses 
were clear. 

In his August 1995 substantive appeal, the veteran indicated 
that although more severe sinus attacks were brought on by 
seasonal changes, he also had sinus problems 3-5 times per 
month that included headaches.  A VA outpatient record dated 
in September 1995 indicated that the veteran reported 
occasional sinus headaches. 

At his hearing in May 1996, the veteran testified that even 
though his sinus problems were seasonal, he would also 
experience reactions to perfumes or certain odors.  He stated 
that he experienced 2-3 sinus-related headaches per month, 
which differed from his tension headaches (also service-
connected) in that the pain was located at the front of the 
head.  He was using a nasal inhaler twice per day, which 
mostly eliminated his sinus problems. 

A VA outpatient record dated in September 1996 indicated that 
the veteran reported experiencing both tension and sinus 
headaches.

In May 1997, the veteran underwent another VA examination.  
He complained of seasonal exacerbations of his sinus 
condition, especially in the spring and summer due to pollen.  
He stated that he had aching sinuses, congestion, occasional 
frontal headaches, crusting of the eyes, and occasional sore 
throat.  He regularly used a nasal spray that gave him 
considerable relief.  He also used medication for acute 
allergic rhinitis.  Upon examination, he was breathing easily 
with no congestion.  There was no tenderness to palpation of 
the frontal and maxillary sinuses.  There was no visible 
post-nasal drip or pharyngeal erythema.  There was some 
bogginess of the mucous membrane of the nasal passageway.  
The diagnosis was chronic maxillary sinusitis and rhinitis, 
mostly allergic, with seasonal recurrences.

At his hearing in June 1998, the veteran testified that he 
experienced sinus problems every day, manifested by morning 
congestion, sinus pressure and tenderness, difficulty 
breathing in the morning, phlegm, and discharge and redness 
of the eyes.  His symptoms were worse in the morning and at 
the end of the day.  He used a nasal inhaler and medication 
equivalent to Sudafed on a regular basis.  He had been 
treated with antibiotics in the past, but not recently.  He 
sometimes woke in the night with congestion.  His sinus 
condition was aggravated by exposure to things such as dust, 
pollen, weather changes, and air conditioning.  When asked if 
his sinus disorder interfered with his work, the veteran 
responded that sometimes he had to leave work due to severe 
headaches. 

A VA outpatient treatment record dated in February 1999 
indicated that the veteran was experiencing upper respiratory 
symptoms, and his complaints included sore throat, fever, 
frontal headache, and productive cough.  Examination showed 
mild tenderness to percussion over the frontal sinuses.  The 
pharynx was clear without exudate or erythema.  Diagnoses 
included sinusitis.  Upon follow-up a few days later, it was 
noted that he was much improved, with fever and headache 
resolved and decreased cough.  Although he was prescribed 
antibiotics, it was noted that this was for an unrelated 
disorder. 

A VA outpatient treatment record dated in April 1999 
indicated that the veteran reported experiencing sinus 
symptoms for the past six months, including intermittent 
headaches, and he reported only temporary relief with home 
care treatments.  He denied any fever, dizziness, severe 
headache, or post-nasal drip.  He stated that his nose felt 
congested, and he had constant sneezing.  No physical 
examination of the nose was conducted, but the assessment was 
chronic sinusitis.  It was recommended that he increase his 
fluid intake and use a humidifier.  He was told to use an 
over-the-counter antihistamine as needed and avoid exposure 
to pollen, smoke, dust, or anything that aggravated his 
sinuses.  

In March 2000, the veteran underwent a VA examination, and 
the examiner reviewed the claims file.  The veteran reported 
that his symptoms were somewhat controlled with his current 
medical regimen, but he experienced symptoms such as nasal 
congestion, sinus pressure, and nasal drainage every 3-4 
months.  His symptoms were worse in the winter and spring.  
His current complaints included post-nasal drip, headache, 
and a dry feeling in the nose.  He was currently taking four 
medications.  Upon examination, there was dry crusting of the 
inferior turbinates bilaterally.  There was no purulence or 
polyps.  There was decreased airflow in the nostrils 
bilaterally.  The veteran had tenderness over both maxillary 
sinuses, more so on the right.  The examiner's impressions 
included chronic rhinitis with likely allergic exacerbations 
in the spring and winter months and recurrent maxillary 
sinusitis that was not well documented in the available 
records.  

With respect to the veteran's sinusitis, there is no medical 
evidence of purulent discharge or any antibiotic treatment. 
Although he may choose to restrict himself to bed during an 
episode of sinusitis, there is no evidence showing that this 
was required by the severity of his sinusitis.  It is noted 
that there is no showing that a physician prescribed bed rest 
for this disorder.  Therefore, the record does not 
demonstrate that the veteran's episodes of sinusitis are of 
such severity as to be incapacitating.  The veteran has not 
had sinus surgery.  However, the totality of the medical 
evidence from 1995 to 1999 shows objective manifestations of 
the veteran's sinusitis and/or rhinitis such as dry crusting, 
clear post-nasal drip, sinus tenderness, decreased airflow, 
and boggy or swollen mucous membrane.  Moreover, x-rays have 
shown that the left frontal sinus is hypoplastic, which means 
that it is underdeveloped or atrophied.  Stedman's Medical 
Dictionary at 838 (26th ed. 1995).  These objective findings 
lend credibility to the veteran's subjective complaints of 
congestion, discharge, sinus-related headaches, etc.  The 
veteran has also testified that he has to leave work early on 
occasion due to severe sinus-related headache.  

Based on this evidence, the Board concludes that the evidence 
shows disability that more nearly approximates that which 
warrants the assignment of a 10 percent disability rating, 
and no higher.  38 C.F.R. § 4.7.  The veteran's sinusitis and 
rhinitis symptoms are clearly disabling to him to some 
degree, and a 10 percent disability rating is warranted.  
Although the findings shown on each of the VA examinations 
would not, standing alone, warrant assignment of a 
compensable rating, those findings, in conjunction with the 
veteran's complaints, do reflect objective evidence of 
disability from the veteran's sinus condition.  Therefore, 
the Board has considered the requirement of 38 C.F.R. § 4.3 
and resolved any reasonable doubt regarding the level of the 
veteran's disability in his favor by assigning the 10 percent 
disability rating.

In this case, neither rating criteria are more favorable to 
the veteran's claim.  Under the rating criteria in effect 
prior to October 7, 1996, there is evidence of discharge 
(post-nasal), crusting, and complaints of headaches.  
38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (1996).  
Under the rating criteria in effect from October 7, 1996, the 
veteran's testimony provides evidence of 3-6 non-
incapacitating episodes of sinusitis per year, and there is 
objective evidence of pain and crusting.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (2000).  There is no 
evidence of atrophy of the intranasal structures, secretion, 
ozena, polyps, or nasal passage obstruction to warrant a 
higher rating based on the rhinitis symptoms.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996) and Diagnostic Code 6522 
(2000).

The Board notes that evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  However, a claimant may have separate and 
distinct manifestations attributable to the same injury and 
should be compensated under different diagnostic codes.  
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The veteran is service-connected for migraine headaches under 
Diagnostic Code 8100.  Manifestations of sinusitis include 
headache.  To the extent that the veteran may have separate 
and distinct manifestations attributable to sinus-related 
headaches, as opposed to symptomatology from the migraine 
headaches for which he is being compensated under Diagnostic 
Code 8100, such manifestations, among others, are encompassed 
in the 10 percent disability rating now assigned. 

Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  The 
medical evidence from the date of the veteran's original 
claim to the present show a consistent level of disability.

The Board will not consider whether the veteran is entitled 
to a rating higher than 10 percent.  The veteran limited his 
appeal to assignment of a 10 percent disability rating for 
his sinusitis/rhinitis disorder, and the benefit sought on 
appeal is being granted in full in this decision.  Since the 
veteran expressly limited his appeal to 

entitlement to a 10 percent disability rating, he has removed 
the Board's authority to adjudicate entitlement to a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


ORDER

Entitlement to a 10 percent disability rating, and no higher, 
is granted for maxillary sinusitis with allergic rhinitis, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	STEVEN L. KELLER
	Veterans Law Judge
	Board of Veterans' Appeals



 

